Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000926
                                                         16-JUL-2014
                                                         10:05 AM
                          SCWC-12-0000926

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   REFRIGERANT RECYCLING, INC.,
                  Petitioner/Appellant-Appellant,

                                 vs.

  DEPARTMENT OF BUDGET AND FISCAL SERVICES, CITY AND COUNTY OF
   HONOLULU; ISLAND RECYCLING, INC.; and SHERYL LEE A. NAGATA,
                 Respondents/Appellees-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-12-0000926; CIV. NO. 12-1-2440-09)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          The application for a writ of certiorari, filed on
June 2, 2014, is hereby rejected.
          DATED: Honolulu, Hawai#i, July 16, 2014.

Calvert G. Chipchase           /s/ Mark E. Recktenwald
Jeffrey M. Osterkamp
                               /s/ Paula A. Nakayama
Amanda M. Jones
for petitioner                 /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
Donna Y.L. Leong
Amy R. Kondo                   /s/ Michael D. Wilson
Geoffrey M. Kam
Ryan H. Ota
for respondent Department
of Budget and Fiscal
Services, City and County
of Honolulu

Craig T. Kugisaki
for respondent Island
Recycling, Inc.